


110 HR 5815 IH: Skilled Trades Second Responders Act

U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5815
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2008
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Health Service Act to establish a
		  comprehensive national system for skilled construction workers to assist first
		  responders in disasters.
	
	
		1.Short titleThis Act may be cited as the
			 Skilled Trades Second Responders Act
			 of 2008.
		2.FindingsCongress finds the following:
			(1)Skilled
			 construction workers are essential to effectively providing rescue and recovery
			 following manmade and natural disasters, and are vital to the cleanup,
			 demolition, rehabilitation, and reconstruction of disaster sites after recovery
			 operations.
			(2)Construction craft
			 workers bring essential skills in support of first responders, including
			 demolition (such as welding, cutting, burning, and rigging), electrical and
			 pipeline maintenance, hazardous waste cleanup, equipment operations, and
			 traffic control.
			(3)Construction
			 contractors and employers also provide essential equipment to disaster response
			 efforts, such as welding machines, backhoes, cranes, dozers, skilled workers,
			 and essential supplies for site-specific needs.
			(4)Historically,
			 construction craft workers have provided support skills to first response
			 operations after natural disasters, such as Hurricanes Katrina and Rita;
			 terrorist attacks, such as Oklahoma City, the World Trade Center, and the
			 Pentagon; and manmade disasters, such as the Minneapolis bridge collapse.
			 However, there are no systems in place to mobilize this workforce or ensure the
			 effective integration of construction craft workers with first responder
			 operations.
			(5)The experience of
			 earlier disasters reveals the need for a cohesive national, State, and local
			 system of construction craft workers ready to serve their country and assist
			 first responders in response to a disaster. The system should be designed to
			 identify, train, certify, register, and integrate skilled craft workers into
			 disaster preparedness and response activities, as well as provide training of
			 construction craft workers in health and safety procedures to assist rescue,
			 recovery, and cleanup activities.
			3.Second responder
			 program in the National Institute of Environmental Health
			 SciencesSubpart 12 of part C
			 of title IV of the Public Health Service Act (42 U.S.C. 285l
			 et seq.) is amended by adding at the end the following:
			
				463C.Second
				responder training and integration program
					(a)In
				generalThe Director of the Institute shall establish, as part of
				the Worker Education and Training Program of the Institute, a national program
				for the training, certification, registration, tracking, and integration of
				skilled construction workers to assist first responders in responding to
				disasters, including natural and manmade disasters and terrorist
				attacks.
					(b)Content of
				programAs part of the national program established under
				subsection (a), the Director shall—
						(1)develop a national
				plan for integrating construction activities into State and local
				disaster-response plans;
						(2)provide training
				for construction trainers and workers, foremen, supervisors, and other industry
				personnel on how to assist first responders and integrate their efforts with
				first responders during emergency response, rescue, recovery, and cleanup
				activities;
						(3)provide
				specialized safety, health, and skills training to construction workers on how
				to protect themselves, coworkers, and the public from safety and health hazards
				inherent in disaster response activities;
						(4)(A)establish
				community-based registries of certified skilled workers who are considered on
				call and who can be identified and mobilized when needed; and
							(B)pilot integration of such
				community-based registries into a national registry system;
							(5)establish a
				national, State, and local system to maintain the readiness of construction
				personnel and equipment through regular training, recertification, and
				exercises with first responders; and
						(6)develop agreements
				with construction industry contractors and joint labor-management organizations
				that have disaster response capabilities and with designated first response
				coordinating agencies for on-call responses in the event of a disaster.
						(c)CoordinationIn
				developing the national program under subsection (a), the Director shall
				coordinate and consult with the Department of Homeland Security, including the
				Federal Emergency Management Agency, other relevant agencies, and private
				organizations, including construction industry contractors, joint
				labor-management training funds, and building trade unions, that are
				experienced in providing rescue and recovery assistance to first responders,
				and in the cleanup, demolition, rehabilitation, and reconstruction of disaster
				sites after recovery operations.
					(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $35,000,000 for fiscal year 2009 and each subsequent fiscal
				year. Such authorization is in addition to any other authorization of
				appropriations that is available for such
				purpose.
					.
		
